DETAILED ACTION
	This is the second office action for US Application 16/986,269 for Household Accessories.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species XXIII in the reply filed on 19 October 2021 is acknowledged.  Claims 5, 6 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2021.  Applicant indicated the elected species as reading on claim 5, 6 and 8.  However, Species XXIII does not disclose various parts of the body portion as detachable, nor does it disclose the halo portion or tail portion as welded to the body portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the ends" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the household portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,137,607 to Hibbs et al.  Regarding claim 1, Hibbs et al. discloses a household accessory (see fig. 6) comprising a body portion.  The body portion comprises a head portion (26), a neck portion (28), a central portion (horizontal portion of 34), and a leg portion (the vertical portion of 34).  There is a tail portion (the portion extending from 32 to 30) and the tail portion is located at an end of one of the body portion.
Regarding claim 2, the household accessory further comprises a halo portion (32).  Regarding claim 3, the halo portion (32) is generally circular in shape.  Regarding claim 4, the halo portion (32) is attached to the body portion.  Regarding claim 7, the tail portion is attached to the body portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1797381 to Trimble
US 2005/0269469 to Cummins
US 9135900 to Carpenter
US 7891614 to Czajor
US 9115845 to Madigan
US 7690612 to Branson
US D599646 to Meyers
The above prior art discloses various hanging accessories.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632